 1   Michael St. James, CSB No. 95653
     ST. JAMES LAW, P.C.
 2   22 Battery Street, Suite 888
     San Francisco, California 94111
 3   (415) 391-7566 Telephone
     (415) 391-7568 Facsimile
 4   michael@stjames-law.com

 5   Proposed Counsel for Debtor

 6

 7                                 UNITED STATES BANKRUPTCY COURT

 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                             San Francisco Division
10

11
     In re                                                 Case No.
12

13
     PUBLIC BIKES, INC..                                   Chapter 11

14                  Debtor

15

16                         DECLARATION OF GREGORY SHERWOOD COHELAN
                              IN SUPPORT OF SUB-CHAPTER V PETITION
17

18
     I, Gregory Sherwood Cohelan, do hereby declare:
19
             1. I am an individual, over the age of 18, and a resident of this State. I am an outside director of
20
     Public Bikes, Inc. (the “Debtor”).
21

22           2. Attached hereto as Exhibit 1 is a true and correct copy of resolutions of the Board of

23   Directors adopted at a meeting held on March 28, 2020 at which the filing of a Petition for relief under
24   Sub-Chapter V of Chapter 11 of the Bankruptcy Code was approved. Those resolutions also provide for
25
     my designation as the “Authorized Individual” to act on behalf of the Debtor in these proceedings.
26
             3. Attached hereto as collective Exhibit 2 is a true and correct copy of the Debtor’s current
27
     internal financial statements, consisting of a balance sheet and a profit and loss statement.
28

     Case: 20-30310       Doc# 3     Filed: 03/31/20     Entered: 03/31/20 12:44:38        Page 1 of 67
 1          4. Attached hereto as Exhibit 3 is a true and correct copy of the Debtor’s most recent tax return

 2   for 2019.
 3
            I declare under penalty of perjury according to the laws of the United States of America that the
 4
     foregoing is true and correct. Executed this 31st day of March, 2020 at San Anselmo, California.
 5
                                                    /s/ Gregory Sherwood Cohelan .
 6                                                 Gregory Sherwood Cohelan

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 20-30310      Doc# 3     Filed: 03/31/20     Entered: 03/31/20 12:44:38        Page 2 of 67
                           EXHIBIT 1




Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 3 of 67
DocuSign Envelope ID: 9F7236E8-5014-46A0-B28E-066A80A5F0B4




                                                   PUBLIC BIKES, INC.
                                               CERTIFICATE OF RESOLUTION
                                                      March 28, 2020

                         The undersigned hereby certifies that he is the duly appointed, qualified, and
                 acting Secretary of Public Bikes, Inc. (the “Company”).

                         A duly noticed meeting Board of Directors of the Company (the “Board”) was
                 held on March 28, 2020 (the “Meeting”). I hereby certify that attached hereto as Exhibit
                 A is a true, complete, and correct copy of resolutions adopted by the Board at the
                 Meeting, and that such resolutions have not in any way been amended, modified,
                 revoked, or rescinded, have been and are now in full force and effect.

                          In witness whereof, I have hereunto set my hand as Secretary on this date.


                                                                  _____________________________________
                                                                  Robert J. Forbes, Jr., Secretary
                                                                  Public Bikes, Inc.




                 00048273-1
                 Public Bikes
                 Certificate of Resolution
                 Page 1 of 2
            Case: 20-30310          Doc# 3      Filed: 03/31/20    Entered: 03/31/20 12:44:38          Page 4 of 67
DocuSign Envelope ID: 9F7236E8-5014-46A0-B28E-066A80A5F0B4




                                          Exhibit A:
                                                  Corporate Resolutions




                 00048273-1
                 Public Bikes
                 Certificate of Resolution
                 Page 2 of 2
            Case: 20-30310          Doc# 3      Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 5 of 67
DocuSign Envelope ID: 9F7236E8-5014-46A0-B28E-066A80A5F0B4




                                                                                                  EXHIBIT A
                                                    PUBLIC BIKES, INC.
                                                 CORPORATE RESOLUTIONS

                         These resolutions (the "Resolutions"), passed by the Board of Directors (the "Board")
                 of PUBLIC BIKES, INC., a California corporation (the "Company"), following a duly
                 noticed meeting, are adopted as follows:

                         WHEREAS, the Board previously reviewed the financial situation, prospects,
                 assets and liabilities, and the interests of creditors and stakeholders of the Company with
                 respect to the impact of the writ of attachment issued in favor of 547-551 Hayes LLC (the
                 “Attachment”) and determined that if a settlement could not be negotiated prior to the
                 90th day following the issuance of the Attachment, a bankruptcy filing for the Company
                 would prove in the best interests of creditors and stakeholders.

                       WHEREAS, the Board has determined that an appropriate settlement of the
                 Attachment is not available, and the 90th day following the Attachment will be April 1,
                 2020.

                         WHEREAS, the Board has determined that effecting a ratable distribution of the
                 Company’s assets and future income through a proceeding under Sub-Chapter V of
                 Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) is in the best
                 interests of the Company, its creditors, and other stakeholders.

                          WHEREAS, the funding of a retainer to prospective Chapter 11 counsel is a pre-
                 condition to the Company’s ability to commence a case under the Bankruptcy Code, but
                 all of the Company’s cash has been seized pursuant to the Attachment.

                         NOW, THEREFORE, BE IT RESOLVED, that the filing by this Company of a
                 petition for relief under Chapter 11 of the Bankruptcy Code in the United States
                 Bankruptcy Court for the Northern District of California be, and it hereby is, authorized
                 and approved.

                         FURTHER RESOLVED, that the Company is authorized to accept the offer of
                 Banchero Law Firm LLP to fund advances of up to $15,000 for the necessary expenses of
                 the Company associated with the bankruptcy process (the “Advances”), including the
                 funding of a retainer to Chapter 11 counsel, all such Advances to be secured by a blanket
                 lien on all of the Company’s assets and to bear interest at a rate deemed appropriate by
                 the Company’s officers.

                         FURTHER RESOLVED, that Gregory Sherwood Cohelan (“Authorized
                 Individual”), is hereby authorized and directed without further action of the board to sign
                 and to cause to be prepared, signed and filed, a petition for relief under Sub-Chapter V of
                 Chapter 11 of the Bankruptcy Code, and to otherwise do and perform any and all acts and
                 deeds and to execute and deliver all necessary documents on behalf of the Company in
                 connection with said bankruptcy proceedings, and that the Authorized Individual is
                 hereby designated an officer of the Company for the purposes here described.

               Public Bikes, Inc.
               Corporate Resolutions
               Page 1 of 2
            Case: 20-30310 Doc# 3               Filed: 03/31/20   Entered: 03/31/20 12:44:38       Page 6 of 67
DocuSign Envelope ID: 9F7236E8-5014-46A0-B28E-066A80A5F0B4




                                                                                                 EXHIBIT A


                         FURTHER RESOLVED that the Company is authorized and directed to retain
                 St. James Law, P.C. ("Counsel"), and to provide Counsel with a retainer in the amount of
                 $11,717, to commence and prosecute the aforementioned Chapter 11 case and to do all
                 things, and to prepare, sign and file all papers or documents necessary or proper to the
                 prosecution of said Chapter 11 case, it being understood that the retainer is not a flat fee
                 and that Counsel shall ultimately receive such compensation, on an hourly rate basis, as
                 the Court may allow. Banchero Law Firm LLP is requested and directed to fund the
                 retainer directly to Counsel on behalf of the Company.

                         FURTHER RESOLVED that the Company shall pay Gregory Sherwood
                 Cohelan a flat fee in the amount of $2,500 for serving as the Authorized Individual.
                 Banchero Law Firm LLP is requested and directed to fund the fee directly to Cohelan on
                 behalf of the Company.

                         FURTHER RESOLVED that Counsel is authorized to take such actions in the
                 bankruptcy case which Counsel, in its discretion, concludes are necessary to Counsel's
                 and/or the Company's fulfillment of its fiduciary obligations in the bankruptcy case,
                 including without limitation efforts to recover the funds seized pursuant to the
                 Attachment and the prosecution of a Plan of Reorganization which advances the
                 Company’s objective of a pro rata distribution among all unsecured creditors;

                         RESOLVED FURTHER, that the Company is authorized to retain on its behalf
                 such other professionals as it deems necessary or appropriate, upon such terms and
                 conditions as shall be approved by the Authorized Individual in his reasonable discretion,
                 to render services to this Company in connection with such Chapter 11 proceeding and
                 with respect to other related matters in connection therewith.

                        FURTHER RESOLVED that the Company is authorized to pay from the
                 corporate bank accounts such expenses approved by the Authorized Individual as are
                 necessary to carry out the prosecution of the Chapter 11 case and the administration of
                 the Company’s affairs.

                        FURTHER RESOLVED that the Authorized Individual is authorized to act
                 upon these resolutions.




               Public Bikes, Inc.
               Corporate Resolutions
               Page 2 of 2
            Case: 20-30310 Doc# 3               Filed: 03/31/20   Entered: 03/31/20 12:44:38       Page 7 of 67
                           EXHIBIT 2




Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 8 of 67
                                                 Public Bikes, Inc.
                                                     BALANCE SHEET
                                                   As of January 31, 2020


                                                                                                                     TOTAL
ASSETS
 Current Assets
 Bank Accounts
  1000 WFB Checking                                                                                            -11,064.71
  1000 WFB Checking - Do not use                                                                                        0.00
 Total Bank Accounts                                                                                          $ -11,064.71
 Accounts Receivable
  1100 Accounts Receivable                                                                                         42,124.68
 Total Accounts Receivable                                                                                     $42,124.68
 Other Current Assets
  1200 Other Receivables                                                                                                0.00
   1210 OMX Accounts Receivable                                                                                         0.00
   1210-01 Dealer                                                                                                       0.00
   1210-02 3rd Party Web                                                                                                0.00
   1210-03 Other (customers)                                                                                            0.00
   1210-04 RTVs                                                                                                         0.00
   Total 1210 OMX Accounts Receivable                                                                                   0.00
   1230 Due (to) from Studio Forbes                                                                                     0.00
   1240 Reserve for bad debt                                                                                       -4,957.28
   1250 Oakland Tenant improvements                                                                                     0.00
  Total 1200 Other Receivables                                                                                     -4,957.28
  1500 Undeposited Funds                                                                                                0.00
  1600 Prepaids                                                                                                    36,160.32
   1610 Catalog                                                                                                         0.00
  Total 1600 Prepaids                                                                                              36,160.32
  1700 Deposits                                                                                                    18,140.58
 Total Other Current Assets                                                                                    $49,343.62
 Total Current Assets                                                                                          $80,403.59
TOTAL ASSETS                                                                                                   $80,403.59




         Case: 20-30310          Doc# 3 Basis
                                   Accrual Filed: 03/31/20
                                               Sunday,            Entered:
                                                       March 29, 2020 11:38 AM03/31/20
                                                                               GMT-07:00 12:44:38   Page 9 of 67        1/2
                                                      Public Bikes, Inc.
                                                          BALANCE SHEET
                                                        As of January 31, 2020


                                                                                                                          TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   2000 Accounts Payable                                                                                              13,194.79
  Total Accounts Payable                                                                                             $13,194.79
  Other Current Liabilities
   2100 Unmatched Receipts                                                                                           224,849.00
   2200 Deferred Liability                                                                                                   0.00
   2300 Reserve for refunds and returns                                                                                  9,026.73
   2400 Accrued Sales tax                                                                                                    0.00
    2400-00 Hayes                                                                                                            0.00
    2400-01 VAL                                                                                                              0.00
    2400-02 OMX                                                                                                              0.00
    2400-03 OAK                                                                                                              0.00
    2400-04 Seattle                                                                                                          0.00
    2400-05 CA                                                                                                               0.00
    2400-06 WA                                                                                                               0.00
   Total 2400 Accrued Sales tax                                                                                              0.00
   2410 Accrued Expenses                                                                                             127,598.24
   2420-02 Accrued Payroll Taxes                                                                                             0.00
   2550 Store Credit
    2550-03 Other Current Liabilities                                                                                 43,084.13
   Total 2550 Store Credit                                                                                            43,084.13
   2600 Gift Certificate Liability                                                                                       8,438.80
   2700 Consignment Liab                                                                                                     0.00
   2800 Bridge Loan                                                                                                  533,607.00
   2900 Over/Short Balance Sheet                                                                                             0.00
   6113-02 Health                                                                                                            0.00
  Total Other Current Liabilities                                                                                   $946,603.90
 Total Current Liabilities                                                                                          $959,798.69
 Total Liabilities                                                                                                  $959,798.69
 Equity
 3000 Opening Balance Equity {4}                                                                                             0.00
 3100 Preferred A Stock                                                                                            5,716,692.36
 3400 Retained Earnings                                                                                            -6,445,708.17
 Net Income                                                                                                         -150,379.29
 Total Equity                                                                                                      $ -879,395.10
TOTAL LIABILITIES AND EQUITY                                                                                         $80,403.59




          Case: 20-30310             Doc# 3 Basis
                                        Accrual Filed: 03/31/20
                                                    Sunday,           Entered:
                                                            March 29, 2020        03/31/20
                                                                           11:38 AM GMT-07:00 12:44:38   Page 10 of 67       2/2
                                                                   Public Bikes, Inc.
                                                                      PROFIT AND LOSS
                                                                  February 2019 - January 2020


                                                                                                                                         TOTAL
Income
 4001 Revenue from Bikesmart                                                                                                           39,616.42
 4100 Product Revenue
  4400 General                                                                                                                           148.30
 Total 4100 Product Revenue                                                                                                              148.30
Total Income                                                                                                                          $39,764.72
Cost of Goods Sold
 5000 Cost of sales
  5400 Credit Card Fees                                                                                                                 1,800.00
 Total 5000 Cost of sales                                                                                                               1,800.00
Total Cost of Goods Sold                                                                                                               $1,800.00
GROSS PROFIT                                                                                                                          $37,964.72
Expenses
 6500 Executive
  6520 Professional Services
  6522 Administrative Services                                                                                                          6,318.45
  6525 Legal                                                                                                                           47,365.79
   6525-01 Legal - Personnel                                                                                                             618.75
   6525-03 Legal - Corporate                                                                                                            5,000.00
  Total 6525 Legal                                                                                                                     52,984.54
  Total 6520 Professional Services                                                                                                     59,302.99
  6530 Occupancy
  6531 Rent                                                                                                                              140.00
  6534 Office Supplies                                                                                                                   800.00
  Total 6530 Occupancy                                                                                                                   940.00




                                 Case: 20-30310   Doc# 3 Basis
                                                     Accrual Filed: 03/31/20
                                                                 Sunday,           Entered:
                                                                         March 29, 2020        03/31/20
                                                                                        10:34 AM GMT-07:00 12:44:38   Page 11 of 67         1/3
                                                              Public Bikes, Inc.
                                                                 PROFIT AND LOSS
                                                             February 2019 - January 2020


                                                                                                                                      TOTAL
  6550 Technology
  6553 Software
   6553-02 Quick Books                                                                                                                825.00
   6553-05 BHD                                                                                                                       -621.05
  Total 6553 Software                                                                                                                 203.95
  Total 6550 Technology                                                                                                               203.95
  6560 Misc Admin Epenses
  6563 Postage&Shipping                                                                                                                14.35
  6566 Fees                                                                                                                           179.91
   6566-03 Bank Fees                                                                                                                   64.85
  Total 6566 Fees                                                                                                                     244.76
  Total 6560 Misc Admin Epenses                                                                                                       259.11
 Total 6500 Executive                                                                                                              60,706.05
 6600 Accounting                                                                                                                      750.00
  6630 Consulting                                                                                                                   1,875.00
  6640 Contractors                                                                                                                    663.00
 Total 6600 Accounting                                                                                                              3,288.00
 7100 Seattle
  7150 Occupancy
  7150-01 Rent                                                                                                                     -4,665.48
  Total 7150 Occupancy                                                                                                             -4,665.48
 Total 7100 Seattle                                                                                                                -4,665.48
 Uncategorized Expense                                                                                                                375.00
Total Expenses                                                                                                                    $59,703.57
NET OPERATING INCOME                                                                                                             $ -21,738.85
Other Expenses
 8100 Depreciation                                                                                                                    -85.48




                            Case: 20-30310   Doc# 3 Basis
                                                Accrual Filed: 03/31/20
                                                            Sunday,           Entered:
                                                                    March 29, 2020        03/31/20
                                                                                   10:34 AM GMT-07:00 12:44:38   Page 12 of 67           2/3
                                                             Public Bikes, Inc.
                                                                PROFIT AND LOSS
                                                            February 2019 - January 2020


                                                                                                                                     TOTAL
 8200 Income Taxes
  8220 State                                                                                                                         800.00
 Total 8200 Income Taxes                                                                                                             800.00
 8300 Interest                                                                                                                    42,688.56
Total Other Expenses                                                                                                             $43,403.08
NET OTHER INCOME                                                                                                                $ -43,403.08
NET INCOME                                                                                                                      $ -65,141.93




                           Case: 20-30310   Doc# 3 Basis
                                               Accrual Filed: 03/31/20
                                                           Sunday,           Entered:
                                                                   March 29, 2020        03/31/20
                                                                                  10:34 AM GMT-07:00 12:44:38   Page 13 of 67           3/3
                            EXHIBIT 3




Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 14 of 67
                         PUBLIC BIKES, INC.                                                                                                                                           3648


Form       8822-B                           Change of Address or Responsible Party - Business
                                                                          | Please type or print.                                                                               OMB No. 1545-1163
(Rev. February 2018)                                  | See instructions.   | Do not attach this form to your return.
Department of the Treasury
Internal Revenue Service                                | Go to www.irs.gov/Form8822B for the latest information.
Before you begin: If you are also changing your home address, use Form 8822 to report that change.

If you are a tax-exempt organization (see instructions), check here

Check all boxes this change affects:

  1    X      Employment, excise, income, and other business returns (Forms 720, 940, 941, 990, 1041, 1065, 1120, etc.)


  2    X      Employee plan returns (Forms 5500, 5500-EZ, etc.)


  3    X      Business location


  4a Business name                                                                                                                                     4b Employer identification number

PUBLIC BIKES, INC.                                                                                                                                                                 648
  5    Old mailing address          (no., street, room or suite no., city or town, state, and ZIP code). If a P.O. box, see instructions. If foreign address, also complete spaces below, see instructions.
1211 FOLSOM STREET, #4
SAN FRANCISCO                                                                                                                         CA          94103
       Foreign country name                                                       Foreign province/county                                                        Foreign postal code


  6    New mailing address            (no., street, room or suite no., city or town, state, and ZIP code). If a P.O. box, see instructions. If foreign address, also complete spaces below, see instructions.
1686 ARBOR WAY
HEALDSBURG                                                                                                                            CA          95448
       Foreign country name                                                       Foreign province/county                                                        Foreign postal code


  7    New business location (no., street, room or suite no., city or town, state, and ZIP code). If a foreign address, also complete spaces below, see instructions.

1686 ARBOR WAY
HEALDSBURG                                                                                                                            CA          95448
       Foreign country name                                                       Foreign province/county                                                        Foreign postal code


  8    New responsible party's name


  9    New responsible party's SSN, ITIN, or EIN


 10    Signature


       Daytime telephone number of person to contact (optional) |



             =   Signature of owner, officer, or representative                                                                                                                      Date
Sign
Here

             =   Title




LHA        For Privacy Act and Paperwork Reduction Act Notice, see instructions.                                                                                         Form 8822-B (Rev. 2-2018)
814191
04-01-18
           Case: 20-30310                       Doc# 3              Filed: 03/31/20                     Entered: 03/31/20 12:44:38                                    Page 15 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 16 of 67
           PUBLIC BIKES, INC.
Form 1120 (2018)                                                                                                                           3648        Page 2
  Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                  (c) Special deductions
                      (see instructions)                                                                               (b) %
                                                                                                     inclusions                            (a) x (b)
 1 Dividends from less-than-20%-owned domestic corporations (other than
   debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
 2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
   stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                          see
                                                                                                                     instructions
 3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


 4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                  23.3


 5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                   26.7


 6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


 7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


 8 Dividends from wholly owned foreign subsidiaries    ~~~~~~~~~~~~~~~~~                                                100
                                                                                                                          see
                                                                                                                     instructions
 9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
10 Dividends from domestic corporations received by a small business investment
   company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                          100


11 Dividends from affiliated group members ~~~~~~~~~~~~~~~~~~~~~                                                        100


12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
13 Foreign-source portion of dividends received from a specified 10%-owned foreign
   corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                           100
14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
   (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                          see
                                                                                                                     instructions
15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
     the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
     (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
   b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
     5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
     (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


19 lC -DISC and former DISC dividends not included on line 1, 2, or 3   ~~~~~~~~~~


20 Other dividends ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~


23 Total dividends and inclusions. Add lines 9 through 20. Enter here and on page 1, line 4


24 Total special deductions. Add lines 9 through 22, column (c). Enter here and on page 1, line 29b •••••••••••••••
                                                                                                                                         Form 1120 (2018)


811611
01-04-19   JWA
           Case: 20-30310                  Doc# 3       Filed: 03/31/20              Entered: 03/31/20 12:44:38                Page 17 of 67
            PUBLIC BIKES, INC.
Form 1120 (2018)                                                                                                                       3648    Page 3
  Schedule J Tax Computation and Payment (see instructions)
Part I - Tax Computation
  1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
  2 Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2                  0.
  3 Base erosion minimum tax (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            3
  4 Add lines 2 and 3 •••••••••••••••••••••••••••••••••••••••••••••••                                                         4                  0.
  5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                                    5a
   b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                                   5b
   c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                                  5c
   d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                            5d
   e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~                                           5e
  6 Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6
  7 Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   7                  0.
  8 Personal holding company tax (attach Schedule PH (Form 1120)) ••••••••••••••••••••••••••                                  8
  9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                              9a
   b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                          9b
   c Interest due under the look-back method-completed long-term contracts
       (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             9c
   d Interest due under the look-back method-income forecast method (attach Form 8866) ~             9d
   e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~                  9e
   f Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                                9f
 10 Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  10
 11 Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31 •••••••••••••••••••••••••                            11                 0.
Part II - Section 965 Payments (see instructions)
 12 2018 net 965 tax liability paid from Form 965-B, Part II, column (k), line 2. Enter here and on page 1, line 32 •••••••   12
Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
 13 2017 overpayment credited to 2018 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
 14 2018 estimated tax payments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     14
 15 2018 refund applied for on Form 4466 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                15 (                  )
 16 Combine lines 13, 14, and 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   16
 17 Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    17
 18 Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  18
 19 Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             19
 20 Refundable credits from:
   a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                20a
   b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                20b
   c Form 8827, line 8c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20c
   d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                           20d
 21 Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             21
 22 2018 net 965 tax liability from Form 965-B, Part I, column (d), line 2. See instructions ~~~~~~~~~~~~~~~~~                22
 23 Total payments, credits, and section 965 net tax liability. Add lines 19 and 21, and 22. Enter here and on page 1,
      line 33 •••••••••••••••••••••••••••••••••••••••••••••••••••                                                             23
                                                                                                                                     Form 1120 (2018)




811621
01-04-19   JWA
           Case: 20-30310             Doc# 3         Filed: 03/31/20            Entered: 03/31/20 12:44:38                    Page 18 of 67
Form 1120 (2018) PUBLIC BIKES, INC.                                                                                                                     3648             Page 4
 Schedule K Other Information (see instructions)
1 Check accounting method: a Cash b X Accrual                                 c         Other (specify) |                                                        Yes         No
2     See the instructions and enter the:
 a Business activity code no. | 451110
 b Business activity | RETAIL SALES
 c Product or service | BIKES AND ACCESSORIE
3 Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                                  X
   If "Yes," enter name and EIN of the parent corporation |


4   At the end of the tax year:
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
    organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
    corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                         X
  b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
    classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) •••••••••••                     X
 5 At the end of the tax year, did the corporation:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
    foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                            X
    If "Yes," complete (i) through (iv) below.
                                                                                      (ii) Employer                                                        (iv) Percentage
                              (i) Name of Corporation                             Identification Number                  (iii) Country of                 Owned in Voting
                                                                                           (if any)                       Incorporation
                                                                                                                                                                 Stock




    b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
      (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
      If "Yes," complete (i) through (iv) below.
                                                                                      (ii) Employer                      (iii) Country of                     (iv) Maximum
                                 (i) Name of Entity                               Identification Number                                                   Percentage Owned in
                                                                                           (if any)                       Organization
                                                                                                                                                          Profit, Loss, or Capital




 6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
     excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                X
     If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
     If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
 7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
     classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~          X
     For rules of attribution, see section 318. If "Yes," enter:
     (a) Percentage owned |                                   and (b) Owner's country |
     (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
     Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
 8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
     If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
 9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |                            58
11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |
     If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
     or the election will not be valid.
12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
     page 1, line 29a.) •••••••••••••••••••••••••••••••••••• | $                                                              6,004,792.
                                                                                                                                                 Form 1120 (2018)
811632
01-04-19      JWA
           Case: 20-30310                    Doc# 3       Filed: 03/31/20               Entered: 03/31/20 12:44:38                          Page 19 of 67
            PUBLIC BIKES, INC.
Form 1120 (2018)                                                                                                                 XX-XXXXXXX             Page 5
  Schedule K Other Information (continued form page 4)
13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the            Yes  No
    tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
    If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
    distributions and the book value of property distributions (other than cash) made during the tax year | $                              0.
14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                       X
    If "Yes," complete and attach Schedule UTP.
15a Did the corporation make any payments in 2018 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                              X
  b If "Yes," did or will the corporation file required Forms 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           X
16 During this tax year, did the corporation have an 80% or more change in ownership, including a change due to redemption of its own stock? ~~~~          X
17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
    of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            X
18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
    market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
    under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                               X
20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         X
21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
    267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         X
    If "Yes," enter the total amount of the disallowed deductions | $
22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
    and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                X
    If "Yes," complete and attach Form 8991.
23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
    during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
24 Does the corporation satisfy one of the following conditions and the corporation does not own a pass-through entity with current
    year, or prior year carryover, excess business interest expense? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  X
  a The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
    current tax year do not exceed $25 million, and the corporation is not a tax shelter, or
  b The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing farming
    business, or (3) certain utility businesses under section 163(j)(7).
    If "No," complete and attach Form 8990.
25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
    If "Yes," enter amount from Form 8996, line 13 ••••• | $
                                                                                                                                               Form 1120 (2018)




811633
01-04-19   JWA
           Case: 20-30310             Doc# 3         Filed: 03/31/20            Entered: 03/31/20 12:44:38                     Page 20 of 67
Form 1120 (2018)           PUBLIC BIKES, INC.                                                                                                                3648     Page   6
 Schedule            L Balance Sheets per Books                            Beginning of tax year                                          End of tax year

                      Assets                                         (a)                              (b)                         (c)                           (d)
 1     Cash ~~~~~~~~~~~~~~~~~                                                                       226,500.                                                   96,665.
 2a    Trade notes and accounts receivable ~~~                      28,871.                                                      41,798.
   b   Less allowance for bad debts ~~~~~~                 (         4,957.)                         23,914.           (          4,957.)                      36,841.
 3     Inventories ~~~~~~~~~~~~~~
 4     U.S. government obligations ~~~~~~
 5     Tax-exempt securities ~~~~~~~~~
 6                                       STMT 6
       Other current assets (att. stmt.) ~~~~~~~                                                     94,811.                                                   54,301.
 7     Loans to shareholders ~~~~~~~~~
 8     Mortgage and real estate loans~~~~~~
 9     Other investments (att. stmt.) ~~~~~~~~

10a    Buildings and other depreciable assets ~~
   b   Less accumulated depreciation ~~~~~                 (                         )                                 (                         )
11a    Depletable assets ~~~~~~~~~~~
   b   Less accumulated depletion ~~~~~~~                  (                         )                                 (                         )
12     Land (net of any amortization) ~~~~~~
13a    Intangible assets (amortizable only) ~~~
   b   Less accumulated amortization ~~~~~                 (                         )                                 (                         )
14     Other assets (att. stmt.) ~~~~~~~~
15     Total assets •••••••••••••                                                                   345,225.                                                 187,807.
       Liabilities and Shareholders' Equity
16     Accounts payable ~~~~~~~~~~~                                                                    4,138.                                                  12,788.
17 Mortgages, notes, bonds payable in less than 1 year
18 Other current liabilities (att. stmt.) STMT
                                           ~~~~~~7                                                  373,889.                                                 370,428.
19 Loans from shareholders ~~~~~~~~
20 Mortgages, notes, bonds payable in 1 year or more                                                533,607.                                                 533,607.
21 Other liabilities (att. stmt.) ~~~~~~~
22 Capital stock: a Preferred stock ~~~~~                       5,716,692.                                                 5,716,692.
                      b Common stock ~~~~~                                                     5,716,692.                                                   5,716,692.
23 Additional paid-in capital ~~~~~~~~
   Retained earnings -
24 Appropriated (attach statement) ~~~~~~~
25 Retained earnings - Unappropriated ~~~                                                    -6,283,101.                                                 -6,445,708.
   Adjustments to shareholders'
26 equity (attach statement) ~~~~~~~~~~
27 Less cost of treasury stock ~~~~~~~                                                   (                         )                                 (                       )
28 Total liabilities and shareholders' equity••                        345,225.                                                                              187,807.
 Schedule M-1                Reconciliation of Income (Loss) per Books With Income per Return
                              Note: The corporation may be required to file Schedule M-3. See instructions.
 1 Net income (loss) per books ~~~~~~~                            -162,607.                  7 Income recorded on books this year not
 2 Federal income tax per books ~~~~~~~                                                        included on this return (itemize):
 3 Excess of capital losses over capital gains ~~                                              Tax-exempt interest      $
 4 Income subject to tax not recorded on books this year
   (itemize):
                                                                                             8 Deductions on this return not charged
 5 Expenses recorded on books this year not                                                    against book income this year (itemize):
   deducted on this return (itemize):                                                          a Depreciation ~~ $              143,155.
                                                                                                 Charitable
   a Depreciation~~ $                                                                          b contributions ~~~ $
     Charitable
   b contributions ~~ $                                                                            STMT 9                        56,755.
       c
           Travel and
           entertainment   ~ $                                                                                                                               199,910.
     STMT 8                              98,894.
                                            98,894. 9 Add lines 7 and 8 ~~~~~~~~~~~~~                                                                        199,910.
 6 Add lines 1 through 5 •••••••••••       -63,713. 10 Income (page 1, line 28) - line 6 less line 9 ••                                                     -263,623.
 Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
 1 Balance at beginning of year ~~~~~~~ -6,283,101. 5 Distributions: a Cash ~~~~~~~~~~
 2 Net income (loss) per books ~~~~~~~    -162,607.                   b Stock ~~~~~~~~~~
 3 Other increases (itemize):                                                                                  c Property ~~~~~~~~
                                                                                             6 Other decreases (itemize) :


                                                                                             7 Add lines 5 and 6 ~~~~~~~~~~~~~
  4 Add lines 1, 2, and 3 •••••••••••                           -6,445,708.                  8 Balance at end of year (line 4 less line 7) •••           -6,445,708.
811631
01-04-19 JWA                                                                                                                                               Form 1120 (2018)
             Case: 20-30310                 Doc# 3             Filed: 03/31/20               Entered: 03/31/20 12:44:38                     Page 21 of 67
SCHEDULE D
                                                                 Capital Gains and Losses                                                               OMB No. 1545-0123



                                                                                                                                                         2018
(Form 1120)                        | Attach to Form 1120, 1120-C, 1120-F, 1120-FSC, 1120-H, 1120-IC-DISC, 1120-L,
Department of the Treasury        1120-ND, 1120-PC, 1120-POL, 1120-REIT, 1120-RIC, 1120-SF, or certain Forms 990-T.
Internal Revenue Service                    | Go to www.irs.gov/Form1120 for instructions and the latest information.
Name                                                                                                                                  Employer identification number

       PUBLIC BIKES, INC.                                                                                                                               3648
  Part I  Short-Term Capital Gains and Losses (See instructions.)
See instructions for how to figure the amounts
to enter on the lines below.                                  (d)                            (e)             (g) Adjustments to gain                (h) Gain or (loss). Subtract
                                                            Proceeds                         Cost           or loss from Form(s) 8949,            column (e) from column (d) and
This form may be easier to complete if you                (sales price)                (or other basis)      Part I, line 2, column (g)          combine the result with column (g)
round off cents to whole dollars.
1a Totals for all short-term transactions
   reported on Form 1099-B for which basis
   was reported to the IRS and for which you
   have no adjustments (see instructions).
   However, if you choose to report all these
   transactions on Form 8949, leave this line
   blank and go to line 1b ••••••••
1b Totals for all transactions reported on
   Form(s) 8949 with Box A checked •••
 2 Totals for all transactions reported on
   Form(s) 8949 with Box B checked •••
 3 Totals for all transactions reported on
   Form(s) 8949 with Box C checked •••
 4 Short-term capital gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~                                     4
 5 Short-term capital gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~                                        5
 6 Unused capital loss carryover (attach computation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    6      (                              )
 7 Net short-term capital gain or (loss). Combine lines 1a through 6 in column h •••••••••••••••••••••                                     7
  Part II        Long-Term Capital Gains and Losses (See instructions.)
See instructions for how to figure the amounts
to enter on the lines below.                                  (d)                            (e)             (g) Adjustments to gain                (h) Gain or (loss). Subtract
                                                            Proceeds                         Cost           or loss from Form(s) 8949,            column (e) from column (d) and
This form may be easier to complete if you                (sales price)                (or other basis)      Part II, line 2, column (g)         combine the result with column (g)
round off cents to whole dollars.
8a Totals for all long-term transactions reported
   on Form 1099-B for which basis was
   reported to the IRS and for which you have
   no adjustments (see instructions). However,
   if you choose to report all these transactions
   on Form 8949, leave this line blank and go to
   line 8b •••••••••••••••
8b Totals for all transactions reported on
   Form(s) 8949 with Box D checked •••
 9 Totals for all transactions reported on
   Form(s) 8949 with Box E checked •••
10 Totals for all transactions reported on
   Form(s) 8949 with Box F checked •••
11 Enter gain from Form 4797, line 7 or 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           11
12 Long-term capital gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~                                      12                   69,943.
13 Long-term capital gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~                                         13
14 Capital gain distributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 14
15 Net long-term capital gain or (loss). Combine lines 8a through 14 in column h •••••••••••••••••••••                                     15                   69,943.
  Part III       Summary of Parts I and II
 16 Enter excess of net short-term capital gain (line 7) over net long-term capital loss (line 15) ~~~~~~~~~~~~~~~~                        16
 17 Net capital gain. Enter excess of net long-term capital gain (line 15) over net short-term capital loss (line 7) ~~~~~~~~              17                   69,943.
 18 Add lines 16 and 17. Enter here and on Form 1120, page 1, line 8, or the proper line on other returns. ~~~~~~~~~~~                     18                   69,943.
    Note: If losses exceed gains, see Capital losses in the instructions.

JWA          For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                            Schedule D (Form 1120) 2018




821051
01-03-19
           Case: 20-30310               Doc# 3         Filed: 03/31/20             Entered: 03/31/20 12:44:38                              Page 22 of 67
SCHEDULE G
(Form 1120)                                    Information on Certain Persons Owning the
(Rev. December 2011)
Department of the Treasury
                                                      Corporation's Voting Stock                                                                        OMB No. 1545-0123


Internal Revenue Service                                                          J    Attach to Form 1120.
Name                                                                                                                                     Employer identification number (EIN)

       PUBLIC BIKES, INC.                                                                                  3648
  Part I  Certain Entities Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4a). Complete columns
                 (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or
                 tax-exempt organization that owns directly 20% or more, or owns, directly or indirectly, 50% or more of the total voting power of all
                 classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                                                (v) Percentage
                     (i) Name of Entity                         (ii) Employer Identification    (iii) Type of Entity   (iv) Country of Organization                Owned in
                                                                       Number (if any)                                                                           Voting Stock




  Part II        Certain Individuals and Estates Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4b).
                 Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or more, or owns, directly or indirectly,
                 50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                             (iii) Country of                  (iv) Percentage
                             (i) Name of Individual or Estate                                     (ii) Identifying          Citizenship (see                      Owned in
                                                                                                 Number (if any)              instructions)                      Voting Stock



ROBERT J. FORBES                                                                                              1385UNITED STATES                                  23.75%




For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                Schedule G (Form 1120) (Rev. 12-2011)
817701
04-01-18  JWA
           Case: 20-30310                       Doc# 3              Filed: 03/31/20                  Entered: 03/31/20 12:44:38                 Page 23 of 67
           4562                                                    Depreciation and Amortization
                                                                                                                                                                                 OMB No. 1545-0172

Form


Department of the Treasury
                                                                       (Including Information on Listed Property)
                                                                        | Attach to your tax return.
                                                                                                                                                 OTHER
                                                                                                                                                                                   2018
                                                                                                                                                                                   Attachment
Internal Revenue Service (99)                      | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                       Sequence No. 179
Name(s) shown on return                                                                                        Business or activity to which this form relates                  Identifying number



PUBLIC BIKES, INC.                                                                                           OTHER DEPRECIATION                                                               3648
 Part I Election To Expense Certain Property Under Section 179                        Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        1
 2       Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                  2
 3       Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                   3
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                           4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions ••••••••••             5
 6                                       (a) Description of property                                  (b) Cost (business use only)              (c) Elected cost




 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                           7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                 8
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             9
10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                          10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                           11


                                                                                                                          9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11 •••••••••••••                                                                  12
13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12 ••••            13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property.)
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                      14
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    15
16 Other depreciation (including ACRS) •••••••••••••••••••••••••••••••••••••                                                                                           16             143,155.
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                        Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2018 ~~~~~~~~~~~~~~                                         17
18 If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here ••• J
                              Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                   (b) Month and        (c) Basis for depreciation
                  (a) Classification of property                    year placed        (business/investment use           (d) Recovery       (e) Convention      (f) Method   (g) Depreciation deduction
                                                                      in service         only - see instructions)             period


19a           3-year property
  b           5-year property
  c           7-year property
  d           10-year property
  e           15-year property
  f           20-year property
  g           25-year property                                                                                        S/L   25 yrs.
                                                          /                                                MM         S/L  27.5 yrs.
     h        Residential rental property
                                                          /                                                MM         S/L  27.5 yrs.
                                                          /                                 39 yrs.        MM         S/L
     i        Nonresidential real property
                                                          /                                                MM         S/L
                            Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
20a           Class life                                                                                                                                           S/L
  b           12-year                                                                                                       12 yrs.                                S/L
  c           30-year                                                      /                                                30 yrs.               MM               S/L
  d           40-year                                                      /                                                40 yrs.               MM               S/L
 Part        IV Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
    Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr. •••••••                                                       22             143,155.
23 For assets shown above and placed in service during the current year, enter the
    portion of the basis attributable to section 263A costs ••••••••••••••••                   23
          Case:
816251 12-26-18 LHA20-30310
                     For PaperworkDoc#         3 Act
                                       Reduction    Filed:
                                                       Notice,03/31/20       Entered: 03/31/20 12:44:38
                                                               see separate instructions.                                                                              Page 24Form
                                                                                                                                                                               of 67
                                                                                                                                                                                   4562 (2018)
Form 4562 (2018)                  PUBLIC BIKES, INC.                                                                             3648                                       Page 2
 Part V     Listed Property  (Include automobiles, certain  other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?             Yes              No 24b If "Yes," is the evidence written?                    Yes        No
              (a)                 (b)             (c)                (d)                      (e)             (f)          (g)             (h)                            (i)
      Type of property            Date          Business/                           Basis for depreciation
                                                                                                           Recovery     Method/       Depreciation                    Elected
                               placed  in      investment          Cost or
     (list vehicles first)                                      other basis
                                                                                    (business/investment
                                                                                                            period    Convention       deduction                    section 179
                                service      use percentage                               use only)                                                                    cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use•••••••••••••••••••••••••••••                                                  25



                                     !   !
26 Property used more than 50% in a qualified business use:



                                     !   !
                                                    %



                                     !   !
                                                    %
                                                    %



                                     !   !
27 Property used 50% or less in a qualified business use:



                                     !   !
                                                     %                                         S/L -



                                     !   !
                                                     %                                         S/L -
                                                     %                                         S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~    28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1 •••••••••••••••••••••••••••                                                        29
                                                    Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                     (a)              (b)               (c)             (d)                        (e)                 (f)
30 Total business/investment miles driven during the               Vehicle          Vehicle           Vehicle         Vehicle                    Vehicle             Vehicle
   year ( don't include commuting miles) ~~~~~~~
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
   driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32~~~~~~~~~~~~
34 Was the vehicle available for personal use                 Yes         No    Yes          No     Yes     No      Yes       No          Yes          No          Yes        No
   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? •••••••••••••••••••••
                            Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your    Yes                                                No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
   the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                       (a)                              (b)                (c)                     (d)              (e)  (f)
                  Description of costs                Date amortization        Amortizable                 Code               Amortization                  Amortization
                                                           begins               amount                    section         period or percentage              for this year




                                                           ! !
42 Amortization of costs that begins during your 2018 tax year:



                                                           ! !
43 Amortization of costs that began before your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 43
44 Total. Add amounts in column (f). See the instructions for where to report •••••••••••••••••••                                        44
816252 12-26-18                                                                                                                                                 Form 4562 (2018)
         Case: 20-30310                  Doc# 3       Filed: 03/31/20                 Entered: 03/31/20 12:44:38                          Page 25 of 67
2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                             OTHER
                                                                   C                                                      *
  Asset                                   Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                   v                            Excl                                                 Depreciation   Expense                  Depreciation
        WEBSITE DEVELOPMENT-BETTY HO
      1 WEB DEVELOPMENT WORK           03/16/10 SL          3.00       16          1,650.                                                 1,650.        1,650.                          0.       1,650.
        WEBSITE DEVELOPMENT-BETTY HO
      2 WEB DEVELOPMENT WORK           03/16/10 SL          3.00       16             650.                                                   650.          650.                         0.          650.
        WEBSITE DEVELOPMENT-HANNAH
      3 WEBSITE DEVELOPMENT            03/05/10 SL          3.00       16         12,000.                                                12,000.       12,000.                          0.     12,000.
        WEBSITE DEVELOPMENT-HANNAH
      4 WEBSITE DEVELOPMENT            04/05/10 SL          3.00       16         12,000.                                                12,000.       12,000.                          0.     12,000.
        WEBSITE DEVELOPMENT-HANNAH
      5 WEBSITE DEVELOPMENT            05/05/10 SL          3.00       16         12,000.                                                12,000.       12,000.                          0.     12,000.
        WEBSITE DEVELOPMENT-HANNAH
      6 WEBSITE DEVELOPMENT            06/02/10 SL          3.00       16         12,000.                                                12,000.       12,000.                          0.     12,000.
        WEBSITE
      7 DEVELOPMENT-PHOTOSHOOT         03/02/10 SL          3.00       16             754.                                                   754.          754.                         0.          754.
        WEBSITE
      8 DEVELOPMENT-ORDERMOTION        02/01/10 SL          3.00       16          4,625.                                                 4,625.        4,625.                          0.       4,625.
        WEBSITE DEVELOPMENT-OM WEB
      9 DEVELOPMENT                    03/24/10 SL          3.00       16          2,500.                                                 2,500.        2,500.                          0.       2,500.
        WEBSITE
     10 DEVELOPMENT-ORDERMOTION WEB    03/24/10 SL          3.00       16          2,000.                                                 2,000.        2,000.                          0.       2,000.
        WEBSITE
     11 DEVELOPMENT-ORDERMOTION TEST   06/08/10 SL          3.00       16             500.                                                   500.          500.                         0.          500.
        WEBSITE DEVELOPMENT-DICK
     12 WEBSITE DEVELOPMENT            03/14/10 SL          3.00       16          1,875.                                                 1,875.        1,875.                          0.       1,875.
        WEBSITE DEVELOPMENT-DICK
     13 WEBSITE DEVELOPMENT            03/14/10 SL          3.00       16          3,812.                                                 3,812.        3,812.                          0.       3,812.
        WEBSITE DEVELOPMENT-DICK
     14 WEBSITE DEVELOPMENT            04/02/10 SL          3.00       16          8,250.                                                 8,250.        8,250.                          0.       8,250.
        WEBSITE DEVELOPMENT-DICK
     15 WEBSITE DEVELOPMENT            04/10/10 SL          3.00       16          5,250.                                                 5,250.        5,250.                          0.       5,250.
        WEBSITE DEVELOPMENT-DICK
     16 WEBSITE DEVELOPMENT            04/21/10 SL          3.00       16          5,000.                                                 5,000.        5,000.                          0.       5,000.
        WEBSITE DEVELOPMENT-DICK
     17 WEBSITE DEVELOPMENT            04/22/10 SL          3.00       16          7,500.                                                 7,500.        7,500.                          0.       7,500.
        WEBSITE DEVELOPMENT-DICK
     18 WEBSITE DEVELOPMENT            05/19/10 SL          3.00       16          3,750.                                                 3,750.        3,750.                          0.       3,750.
828111 04-01-18
                                                                              (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                Case: 20-30310       Doc# 3        Filed: 03/31/20                 Entered: 03/31/20 12:44:38                        Page 26 of 67
2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                               OTHER
                                                                     C                                                      *
  Asset                                     Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                     v                            Excl                                                 Depreciation   Expense                  Depreciation
        WEBSITE   DEVELOPMENT-DICK
     19 WEBSITE   DEVELOPMENT             05/19/10 SL         3.00       16          3,750.                                                 3,750.        3,750.                          0.       3,750.
        WEBSITE   DEVELOPMENT-DICK
     20 WEBSITE   DEVELOPMENT             05/19/10 SL         3.00       16          1,062.                                                 1,062.        1,062.                          0.       1,062.
        WEBSITE   DEVELOPMENT-DICK
     21 WEBSITE   DEVELOPMENT             06/02/10 SL         3.00       16          1,250.                                                 1,250.        1,250.                          0.       1,250.
        WEBSITE   DEVELOPMENT-1ST
     22 PAYMENT   FOR WEBSITE DEV         01/29/10 SL         3.00       16         19,875.                                                19,875.       19,875.                          0.     19,875.
        WEBSITE   DEVELOPMENT-3RD
     23 PAYMENT   SITEFORM                05/10/10 SL         3.00       16         21,765.                                                21,765.       21,765.                          0.     21,765.
        WEBSITE   DEVELOPMENT-SECOND
     24 PAYMENT   SITEFORM                03/08/10 SL         3.00       16         16,000.                                                16,000.       16,000.                          0.     16,000.

     25 WEBSITE DEVELOPMENT-SITEFORM 06/21/10 SL              3.00       16          5,965.                                                 5,965.        5,965.                          0.       5,965.

     26 WEBSITE DEVELOPMENT - ERP         01/06/16 SL         3.00       16          7,607.                                                 7,607.        5,283.                    2,324.         7,607.

     27 WEBSITE DEVELOPMENT - SCA         01/06/16 SL         3.00       16          7,183.                                                 7,183.        4,988.                    2,195.         7,183.

     28 WEBSITE DEVELOPMENT - SCA         01/06/16 SL         3.00       16          1,937.                                                 1,937.        1,346.                       591.        1,937.

     29 WEBSITE DEVELOPMENT       - ERP   01/06/16 SL         3.00       16          8,374.                                                 8,374.        5,815.                    2,559.         8,374.
        WEBSITE DEVELOPMENT       -
     30 IMPLEMENTATION                    01/06/16 SL         3.00       16         26,358.                                                26,358.       18,304.                    8,054.       26,358.
        WEBSITE DEVELOPMENT       -
     31 IMPLEMENTATION                    01/06/16 SL         3.00       16         38,205.                                                38,205.       26,531.                   11,674.       38,205.
        WEBSITE DEVELOPMENT       -
     32 TRAVELLING EXPENSES               12/14/15 SL         3.00       16          1,972.                                                 1,972.        1,424.                       548.        1,972.
        WEBSITE DEVELOPMENT       -
     33 TRAVELLING EXPENSES               12/09/15 SL         3.00       16          3,672.                                                 3,672.        2,652.                    1,020.         3,672.

     34 WEBSITE DEVELOPMENT - SCA         11/25/15 SL         3.00       16          4,714.                                                 4,714.        3,404.                    1,310.         4,714.

     35 WEBSITE DEVELOPMENT - ERP         11/25/15 SL         3.00       16         13,327.                                                13,327.        9,624.                    3,703.       13,327.

     36 WEBSITE DEVELOPMENT - SCA         10/14/15 SL         3.00       16          1,474.                                                 1,474.        1,146.                       328.        1,474.
828111 04-01-18
                                                                                (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                  Case: 20-30310       Doc# 3        Filed: 03/31/20                 Entered: 03/31/20 12:44:38                        Page 27 of 67
2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                OTHER
                                                                      C                                                      *
  Asset                                      Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description              Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                      v                            Excl                                                 Depreciation   Expense                  Depreciation

     37 WEBSITE DEVELOPMENT     - ERP      10/14/15 SL         3.00       16          9,422.                                                 9,422.        7,329.                    2,093.         9,422.
        WEBSITE DEVELOPMENT     - ERP
     38 25%                                09/28/15 SL         3.00       16         19,375.                                                19,375.       15,069.                    4,306.       19,375.
        WEBSITE DEVELOPMENT     - SCA
     39 25%                                09/28/15 SL         3.00       16         16,250.                                                16,250.       12,640.                    3,610.       16,250.
        WEBSITE DEVELOPMENT     - SYSTEM
     40 IMPLEMENTATION?                    09/09/15 SL         3.00       16         51,494.                                                51,494.       41,482.                   10,012.       51,494.
        WEBSITE DEVELOPMENT     - SYSTEM
     41 IMPLEMENTATION?                    09/09/15 SL         3.00       16         25,747.                                                25,747.       20,740.                    5,007.       25,747.
        WEBSITE DEVELOPMENT     - SYSTEM
     42 IMPLEMENTATION?                    09/09/15 SL         3.00       16         25,747.                                                25,747.       20,740.                    5,007.       25,747.
        WEBSITE DEVELOPMENT     -
     43 DISCOVERY PHASE                    09/29/15 SL         3.00       16          1,600.                                                 1,600.        1,244.                       356.        1,600.
        WEBSITE DEVELOPMENT     -
     44 DISCOVERY PHASE                    08/24/15 SL         3.00       16          3,200.                                                 3,200.        2,578.                       622.        3,200.
        WEBSITE DEVELOPMENT     -
     45 DISCOVERY PHASE                    07/16/15 SL         3.00       16         11,200.                                                11,200.        9,333.                    1,867.       11,200.

     46 WEBSITE DEV - ARDEEKA              02/04/16 SL         3.00       16          1,899.                                                 1,899.        1,266.                       633.        1,899.

     47 WEBSITE DEV - ARDEEKA              02/04/16 SL         3.00       16          9,734.                                                 9,734.        6,490.                    3,244.         9,734.

     48 WEBSITE DEV - ARDEEKA              02/04/16 SL         3.00       16          5,366.                                                 5,366.        3,578.                    1,788.         5,366.

     49 WEBSITE DEV - ARDEEKA              02/04/16 SL         3.00       16          6,605.                                                 6,605.        4,404.                    2,201.         6,605.

     50 WEBSITE DEV - SHIFT4               02/29/16 SL         3.00       16          1,950.                                                 1,950.        1,300.                       650.        1,950.

     51 WEBSITE DEV - HANNAH HENRY         03/08/16 SL         3.00       16         10,000.                                                10,000.        6,389.                    3,333.         9,722.

     52 WEBSITE DEV - ARDEEKA              03/22/16 SL         3.00       16          8,460.                                                 8,460.        5,405.                    2,820.         8,225.

     53 WEBSITE DEV - ARDEEKA              03/22/16 SL         3.00       16          7,272.                                                 7,272.        4,646.                    2,424.         7,070.

     54 WEBSITE DEV - ARDEEKA              03/22/16 SL         3.00       16         13,544.                                                13,544.        8,653.                    4,515.       13,168.
828111 04-01-18
                                                                                 (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                Case: 20-30310          Doc# 3        Filed: 03/31/20                 Entered: 03/31/20 12:44:38                        Page 28 of 67
2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                             OTHER
                                                                   C                                                      *
  Asset                                   Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                   v                            Excl                                                 Depreciation   Expense                  Depreciation

     55 WEBSITE DEV - ARDEEKA          03/22/16 SL          3.00       16          4,953.                                                 4,953.        3,164.                    1,651.         4,815.

     56 WEBSITE DEV - MOLLY MAEDA      03/31/16 SL          3.00       16          1,025.                                                 1,025.           655.                      342.           997.

     57 WEBSITE DEV - AMEX             03/31/16 SL          3.00       16             582.                                                   582.          372.                      194.           566.

     58 WEBSITE DEV - HANNAH HENRY     04/18/16 SL          3.00       16          5,000.                                                 5,000.        3,056.                    1,667.         4,723.

     59 WEBSITE DEV - ARDEEKA          05/24/16 SL          3.00       16             316.                                                   316.          184.                      105.           289.

     60 WEBSITE DEV - ARDEEKA          05/24/16 SL          3.00       16             402.                                                   402.          234.                      134.           368.

     61 WEBSITE DEV - ARDEEKA          05/24/16 SL          3.00       16          5,268.                                                 5,268.        3,073.                    1,756.         4,829.

     62 WEBSITE DEV - ARDEEKA          05/24/16 SL          3.00       16         17,653.                                                17,653.       10,297.                    5,884.       16,181.

     63 WEBSITE DEV - NETSUITE         05/26/16 SL          3.00       16          2,221.                                                 2,221.        1,295.                       740.        2,035.

     64 WEBSITE DEV - AMEX             05/31/16 SL          3.00       16             585.                                                   585.          341.                      195.           536.

     65 WEBSITE DEV - ARDEEKA          08/12/16 SL          3.00       16         25,000.                                                25,000.       12,500.                    8,333.       20,833.

     66 WEBSITE DEV - NETSUITE         09/15/16 SL          3.00       16             121.                                                   121.            57.                       40.           97.

     67 WEBSITE DEV - NETSUITE         09/15/16 SL          3.00       16             490.                                                   490.          231.                      163.           394.

     68 WEBSITE DEV - ARDEEKA          09/20/16 SL          3.00       16         20,000.                                                20,000.        9,445.                    6,667.       16,112.

     69 WEBSITE DEV - NETSUITE         09/22/16 SL          3.00       16             875.                                                   875.          414.                      292.           706.

     70 WEBSITE DEV - NETSUITE         09/22/16 SL          3.00       16             875.                                                   875.          414.                      292.           706.

     71 WEBSITE DEV - NETSUITE         09/22/16 SL          3.00       16          1,749.                                                 1,749.           826.                      583.        1,409.

     72 WEBSITE DEV - ARDEEKA          10/11/16 SL          3.00       16         14,046.                                                14,046.        6,243.                    4,682.       10,925.
828111 04-01-18
                                                                              (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                Case: 20-30310       Doc# 3        Filed: 03/31/20                 Entered: 03/31/20 12:44:38                        Page 29 of 67
2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                               OTHER
                                                                     C                                                      *
  Asset                                     Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                     v                            Excl                                                 Depreciation   Expense                  Depreciation

     73 WEBSITE DEV - ARDEEKA            10/18/16 SL          3.00       16         12,000.                                                12,000.        5,333.                    4,000.         9,333.

     74 WEBSITE DEV - NETSUITE           10/31/16 SL          3.00       16          3,319.                                                 3,319.        1,475.                    1,106.         2,581.

     75 WEBSITE DEV - FOLIO3             11/18/16 SL          3.00       16          4,200.                                                 4,200.        1,750.                    1,400.         3,150.

     76 WEBSITE DEV - NETSUITE           12/01/16 SL          3.00       16          1,643.                                                 1,643.           639.                      548.        1,187.

     77 WEBSITE DEV - FOLIO3             12/06/16 SL          3.00       16          4,200.                                                 4,200.        1,633.                    1,400.         3,033.

     78 WEBSITE DEV - ARDEEKA            12/15/16 SL          3.00       16          9,875.                                                 9,875.        3,841.                    3,292.         7,133.

     79 WEBSITE DEV - ARDEEKA            12/22/16 SL          3.00       16          1,373.                                                 1,373.           534.                      458.           992.

     80 WEBSITE DEV - FOLIO3             01/12/17 SL          3.00       16          4,200.                                                 4,200.        1,517.                    1,400.         2,917.

     81 WEBSITE DEV - FOLIO3             03/07/17 SL          3.00       16          2,800.                                                 2,800.           856.                      933.        1,789.

     82 WEBSITE DEV - FOLIO3             03/28/17 SL          3.00       16          8,920.                                                 8,920.        2,726.                    2,973.         5,699.

     83 WEBSITE DEV - ARDEEKA            03/21/17 SL          3.00       16          8,033.                                                 8,033.        2,455.                    2,678.         5,133.

     84 WEBSITE DEV - FOLIO3             04/18/17 SL          3.00       16          1,360.                                                 1,360.           378.                      453.           831.

          * OTHER TOTAL -                                                         672,555.                                               672,555. 495,524.                        143,155. 638,679.
          * GRAND TOTAL OTHER
          DEPRECIATION                                                            672,555.                                               672,555. 495,524.                        143,155. 638,679.




828111 04-01-18
                                                                                (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                  Case: 20-30310       Doc# 3        Filed: 03/31/20                 Entered: 03/31/20 12:44:38                        Page 30 of 67
                                                              INSTALLMENT SALE NO.                                     1


           6252
                                                                                                                                                        OMB No. 1545-0228
                                                             Installment Sale Income
Form

Department of the Treasury
                                                                   | Attach to your tax return.
                                     | Use a separate form for each sale or other disposition of property on the installment method.
                                                                                                                                                         2018
                                                                                                                                                        Attachment
Internal Revenue Service                         | Go to www.irs.gov/Form6252 for the latest information.                                               Sequence No.   79
Name(s) shown on return                                                                                                       Identifying number


         PUBLIC BIKES, INC.                                                                                                                  3648
 1        Description of property |    IP AGREEMENT
 2a       Date acquired (mm/dd/yyyy) |        01/12/09                                                  b Date sold (mm/dd/yyyy) | 09/07/17
 3       Was the property sold to a related party after May 14, 1980? If "No," skip line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~                  Yes X No
 4       Was the property you sold to a related party a marketable security? If "Yes," complete Part III. If "No," complete
         Part III for the year of sale and the 2 years after the year of sale ••••••••••••••••••••••••••••••••                         Yes   No
 Part I         Gross Profit and Contract Price. Complete this part for the year of sale only.
 5       Selling price including mortgages and other debts. Don't include interest, whether stated or unstated ~~~~~~~~~~~                         5         500,000.
 6       Mortgages, debts, and other liabilities the buyer assumed or took the property subject to       6
 7       Subtract line 6 from line 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        7           500,000.
 8       Cost or other basis of property sold ~~~~~~~~~~~~~~~~~~~~~~~                                    8
 9       Depreciation allowed or allowable ~~~~~~~~~~~~~~~~~~~~~~~~                                      9
10       Adjusted basis. Subtract line 9 from line 8 ~~~~~~~~~~~~~~~~~~~~                               10                          0.
11       Commissions and other expenses of sale ~~~~~~~~~~~~~~~~~~~~~                                   11
12       Income recapture from Form 4797, Part III ~~~~~~~~~~~~~~~~~~~~                                 12
13       Add lines 10, 11, and 12 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     13
14       Subtract line 13 from line 5. If zero or less, don't complete the rest of this form ~~~~~~~~~~~~~~~~~~~~                                  14        500,000.
15       If the property described on line 1 above was your main home, enter the amount of your excluded gain. Otherwise, enter -0- ~              15
16       Gross profit. Subtract line 15 from line 14 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                500,000.  16
17       Subtract line 13 from line 6. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             0.  17
18       Contract price. Add line 7 and line 17 ••••••••••••••••••••••••••••••••••••••                                                   500,000.  18
 Part II Installment Sale Income. Complete this part for the year of sale and any year you receive a payment or have
            certain debts you must treat as a payment on installment obligations.
19 Gross profit percentage (expressed as a decimal amount). Divide line 16 by line 18. (For years after the year of sale, see inst.) 19 100.0000%
20 If this is the year of sale, enter the amount from line 17. Otherwise, enter -0- ~~~~~~~~~~~~~~~~~~~~~~                           20        0.
21 Payments received during year. Don't include interest, whether stated or unstated ~~~~~~~~~~~~~~~~~~~                             21   69,943.
22 Add lines 20 and 21 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                22   69,943.
23       Payments received in prior years. Don't include interest, whether stated or unstated ~~ 23
24       Installment sale income. Multiply line 22 by line 19 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     24          69,943.
25       Enter the part of line 24 that is ordinary income under the recapture rules ~~~~~~~~~~~~~~~~~~~~~~~                                       25
26       Subtract line 25 from line 24. Enter here and on Schedule D or Form 4797 ••••••••••••••••••••••   69,943.                                 26
Part III Related Party Installment Sale Income. Don't complete if you received the final payment this tax year.
27       Name, address, and taxpayer identifying number of related party



28       Did the related party resell or dispose of the property ("second disposition") during this tax year? ~~~~~~~~~~~~~~~~~~~                            Yes            No
29       If the answer to question 28 is "Yes," complete lines 30 through 37 below unless one of the following conditions is met.
         Check the box that applies.
     a         The second disposition was more than 2 years after the first disposition (other than dispositions of marketable
               securities). If this box is checked, enter the date of disposition (mm/dd/yyyy) ~~~~~~~~~~~~~~~~~~~~~~~ |
     b         The first disposition was a sale or exchange of stock to the issuing corporation.
     c         The second disposition was an involuntary conversion and the threat of conversion occurred after the first disposition.
     d         The second disposition occurred after the death of the original seller or buyer.
     e     It can be established to the satisfaction of the IRS that tax avoidance wasn't a principal purpose for either of the dispositions. If this
           box is checked, attach an explanation.
30 Selling price of property sold by related party ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         30
31 Enter contract price from line 18 for year of first sale ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   31
32 Enter the smaller of line 30 or line 31~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              32
33 Total payments received by the end of your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     33
34 Subtract line 33 from line 32. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  34
35 Multiply line 34 by the gross profit percentage on line 19 for year of first sale ~~~~~~~~~~~~~~~~~~~~~                                     35
36 Enter the part of line 35 that is ordinary income under the recapture rules ~~~~~~~~~~~~~~~~~~~~~~~                                         36
37 Subtract line 36 from line 35. Enter here and on Schedule D or Form 4797 •••••••••••••••••••••••                                            37
819491 10-26-18    LHA   For  Paperwork   Reduction   Act Notice,  see  separate instructions.                                                              Form 6252 (2018)
             Case: 20-30310                Doc# 3           Filed: 03/31/20                Entered: 03/31/20 12:44:38                              Page 31 of 67
                                              INSTALLMENT SALE
PUBLIC BIKES, INC.                                                                                         648

                                            SCHEDULE OF RECEIPTS                     INSTALLMENT SALE NO. 1
   MO.     DA.   YR.   PRINCIPAL RECEIVED      TOTAL GAIN       ORDINARY GAIN        SEC. 1231/OR CAPITAL GAIN   UNRECAP. SEC. 1250 GAIN

  01/31/19                     69,943.            69,943.                       0.              69,943.




Cumulative
Total                          69,943.            69,943.                                       69,943.


819492
04-01-18
           Case: 20-30310         Doc# 3    Filed: 03/31/20   Entered: 03/31/20 12:44:38                 Page 32 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 33 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 34 of 67
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                        OTHER INCOME                    STATEMENT   1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                        AMOUNT
}}}}}}}}}}}                                                                    }}}}}}}}}}}}}}
OTHER INCOME                                                                           9,992.
                                                                               }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 10                                                            9,992.
                                                                               ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                     TAXES AND LICENSES                 STATEMENT   2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                        AMOUNT
}}}}}}}}}}}                                                                    }}}}}}}}}}}}}}
PAYROLL TAXES                                                                            988.
CALIFORNIA TAXES - BASED ON INCOME                                                       800.
                                                                               }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 17                                                            1,788.
                                                                               ~~~~~~~~~~~~~~




      Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38 STATEMENT(S)
                                                                               Page 35 of 67 1, 2
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 36 of 67
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                      OTHER DEDUCTIONS                  STATEMENT   4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                       AMOUNT
}}}}}}}}}}}                                                                   }}}}}}}}}}}}}}
BANK FEES                                                                                76.
COMPUTER EXPENSE                                                                        645.
MISCELLANEOUS EXPENSES                                                                4,872.
OFFICE SUPPLIES                                                                         157.
PROFESSIONAL FEES                                                                    16,417.
                                                                              }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 26                                                          22,167.
                                                                              ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                         NET OPERATING LOSS DEDUCTION            STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                  LOSS
                               PREVIOUSLY         LOSS         AVAILABLE
TAX YEAR    LOSS SUSTAINED       APPLIED        REMAINING      THIS YEAR
}}}}}}}}    }}}}}}}}}}}}}}   }}}}}}}}}}}}}}   }}}}}}}}}}}}}} }}}}}}}}}}}}}}
01/31/10          614,613.                          614,613.       614,613.
01/31/11          945,204.                          945,204.       945,204.
01/31/12          226,389.                          226,389.       226,389.
01/31/13          548,195.                          548,195.       548,195.
01/31/14          144,091.                          144,091.       144,091.
01/31/15           38,988.                            38,988.       38,988.
01/31/16          299,482.                          299,482.       299,482.
01/31/17          965,809.                          965,809.       965,809.
01/31/18        2,222,021.                        2,222,021.     2,222,021.
                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
NOL AVAILABLE THIS YEAR                           6,004,792.     6,004,792.
                                              ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                   OTHER CURRENT ASSETS                STATEMENT   6
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                             BEGINNING OF    END OF TAX
DESCRIPTION                                                    TAX YEAR         YEAR
}}}}}}}}}}}                                                 }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PREPAID EXPENSES                                                   36,160.        36,160.
DEPOSITS                                                           58,651.        18,141.
                                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 6                                        94,811.        54,301.
                                                            ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




      Case: 20-30310   Doc# 3   Filed: 03/31/20                          STATEMENT(S)
                                                  Entered: 03/31/20 12:44:38  Page 37 of 4,
                                                                                         67 5, 6
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                 OTHER CURRENT LIABILITIES             STATEMENT   7
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                             BEGINNING OF    END OF TAX
DESCRIPTION                                                    TAX YEAR         YEAR
}}}}}}}}}}}                                                 }}}}}}}}}}}}}} }}}}}}}}}}}}}}
UNMATCHED RECEIPTS                                                274,849.       224,849.
RESERVE FOR REFUNDS AND RETURNS                                     9,577.         9,027.
ACCRUED EXPENSES                                                   42,221.        84,910.
OTHER CURRENT LIABILITIES                                          47,242.        51,642.
                                                            }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 18                                      373,889.       370,428.
                                                            ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1           OTHER EXPENSES RECORDED ON BOOKS          STATEMENT   8
                         NOT DEDUCTED IN THIS RETURN
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                       AMOUNT
}}}}}}}}}}}                                                                   }}}}}}}}}}}}}}
ALLOWANCE FOR BAD DEBT - CY                                                           4,957.
RESERVE FOR REFUNDS - CY                                                              9,027.
ACCRUED EXPENSES - CY                                                                84,910.
                                                                              }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 5                                                        98,894.
                                                                              ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1           OTHER DEDUCTIONS IN THIS RETURN           STATEMENT   9
                       NOT CHARGED AGAINST BOOK INCOME
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                       AMOUNT
}}}}}}}}}}}                                                                   }}}}}}}}}}}}}}
ALLOWANCE FOR BAD DEBT - PY                                                           4,957.
RESERVE FOR REFUNDS - PY                                                              9,577.
ACCRUED EXPENSE - PY                                                                 42,221.
                                                                              }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 8                                                        56,755.
                                                                              ~~~~~~~~~~~~~~




      Case: 20-30310   Doc# 3   Filed: 03/31/20                          STATEMENT(S)
                                                  Entered: 03/31/20 12:44:38  Page 38 of 7,
                                                                                         67 8, 9
                 Electronic Filing PDF Attachment




Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 39 of 67
   Taxpayer: Public Bikes, Inc.
   FEIN: XX-XXXXXXX
   Taxable Year Ended: 1/31/2019


                    STATEMENT PURSUANT TO REG. 1.382-11(a) BY
          _______Public Bikes, Inc. FEIN:  ___, A LOSS CORPORATION


   The following information is submitted in accordance with Reg. 1.382-11(a):


   (1)    TESTING DATES WHICH OCCURRED DURING THE YEAR:

          N/A

   (2)    TESTING DATE ON WHICH OWNERSHIP CHANGE OCCURRED:

          N/A

   (3)    AMOUNT OF ATTRIBUTES CAUSING CORPORATION TO BE A LOSS
          CORPORATION:


           a.   Net Operating Loss Carryforward                             $6,268,415
           b.   Capital Loss Carryover                                      None
           c.   Excess Foreign Tax Carryover under IRC Sec. 904(c)          None
           d.   General Business Credit Carryforward under IRC Sec. 39      None
           e.   Minimum Tax Credit Carryover under IRC Sec. 53              None
           f.   Net Unrealized Built-In Loss                                None




Case: 20-30310     Doc# 3    Filed: 03/31/20   Entered: 03/31/20 12:44:38        Page 40 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 41 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 42 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 43 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 44 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 45 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 46 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 47 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 48 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 49 of 67
              CA                              Adjusted Current Earnings Adjustment Worksheet                                          2018

   1       Pre-adjustment AMTI (enter the amount from Schedule P) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     -262,823
   2       ACE depreciation adjustment:
       a   AMT depreciation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          143,155
       b   ACE depreciation:
             (i) Post-1989 property ~~~~~~~~~~~~~~~
            (ii) Pre-1990 MACRS property ~~~~~~~~~~~~
           (iii) Pre-1990 ACRS property ~~~~~~~~~~~~~
           (iv) Property described in sections 168(f)(1) through (4) ~
            (v) Other property ~~~~~~~~~~~~~~~~~
           (vi) Total ACE depreciation (add lns 2b(i) thru 2b(v)) ~~~~~~~~~~~~~~~~~
       c   ACE depreciation adjustment (subtract line 2b(vi) from line 2a) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               143,155
   3       Inclusion in ACE of items included in E&P:
       a   Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       b   Death benefits from life insurance contracts ~~~~~~~~~~~~~~~~~~~~~~
       c   All other distributions from life insurance contracts (Including surrenders) ~~~~~~~~
       d   Inside buildup of undistributed income in life insurance contracts ~~~~~~~~~~~~
       e   Other items to be included in E&P ~~~~~~~~~~~~~~~~~~~~~~~~~~
       f   Total increase in ACE due to inclusion in ACE of items included in E&P (Add lines 3a thru 3e) ~~~~~~~~~~~~~~~
   4       Disallowance of items not deductible in computing E&P:
       a   Certain dividends received ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       b   Dividends paid on certain preferred stock of public utilities deductible under Section 247 ~~
       c   Dividends paid to ESOP that are deductible under Section 404(k) ~~~~~~~~~~~~
       d   Non-patronage dividends that are paid and deductible under Section 1382(c) ~~~~~~~
       e   Other disallowed items not deductible for E&P ~~~~~~~~~~~~~~~~~~~~~
       f   Total increase to ACE due to disallowance of items not deductible in computing E&P (Add lines 4a thru 4e) ~~~~~~~~~
   5       Certain other E&P adjustments:
       a   Intangible drilling costs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       b   Circulation expenditures ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       c   Organizational expenditures ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       d   LIFO inventory adjustments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       e   Installment sales ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
       f   Total other E&P adjustments (Combine lines 5a thru 5e) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   6       Loss on exchange of debt pools ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   7       Acquisition expenses of life insurance companies for qualified foreign contracts ~~~~~~~~~~~~~~~~~~~~~
   8       Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   9       Basis adjustments in determining gain or loss from sale or exchange of property ~~~~~~~~~~~~~~~~~~~~~
  10       Adjusted current earnings. Combine lines 1, 2c, 3f, 4f and 5f through 9 ~~~~~~~~~~~~~~~~~~~~~~~~~                         -119,668


846361
04-01-18




            Case: 20-30310              Doc# 3         Filed: 03/31/20           Entered: 03/31/20 12:44:38                  Page 50 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 51 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 52 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 53 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 54 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 55 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 56 of 67
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W                    CONTRIBUTIONS                   STATEMENT   1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

NET INCOME AFTER STATE ADJUSTMENTS                              -262,823
DEDUCTION FOR DIVIDENDS RECEIVED                                       0
                                                          }}}}}}}}}}}}}}
NET INCOME ADJUSTED FOR CONTRIBUTION PURPOSES                                        -262,823
                                                                               ~~~~~~~~~~~~~~

CARRYOVER OF PRIOR YEARS UNUSED CONTRIBUTIONS:
  5TH PRECEDING TAX YEAR                                               0
  4TH PRECEDING TAX YEAR                                               0
  3RD PRECEDING TAX YEAR                                             200
  2ND PRECEDING TAX YEAR                                               0
  1ST PRECEDING TAX YEAR                                               0
                                                          }}}}}}}}}}}}}}
TOTAL OF UNUSED CARRYOVER CONTRIBUTIONS                                                   200
CURRENT YEAR CONTRIBUTIONS                                                                  0
COLLEGE ACCESS ADDBACK                                                                      0
                                                                               }}}}}}}}}}}}}}
TOTAL AVAILABLE CONTRIBUTIONS LESS COLLEGE ACCESS ADDBACK                                 200
10% OF NET INCOME AS ADJUSTED                                                               0
                                                                               }}}}}}}}}}}}}}
EXCESS CONTRIBUTIONS                                                                      200
                                                                               ~~~~~~~~~~~~~~

ALLOWABLE CONTRIBUTIONS DEDUCTION                                                           0
                                                                               ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




      Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38    STATEMENT(S)
                                                                               Page 57 of 67 1
  PUBLIC BIKES, INC.                                                       3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE F         OTHER INCOME                   STATEMENT    2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                      AMOUNT
}}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
OTHER INCOME                                                                         9,992.
                                                                             }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE F                                                   9,992.
                                                                             ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE F       OTHER DEDUCTIONS                 STATEMENT   3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                      AMOUNT
}}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
BANK FEES                                                                               76.
COMPUTER EXPENSE                                                                       645.
MISCELLANEOUS EXPENSES                                                               4,872.
OFFICE SUPPLIES                                                                        157.
PROFESSIONAL FEES                                                                   16,417.
                                                                             }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE F                                                  22,167.
                                                                             ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE L     OTHER CURRENT ASSETS               STATEMENT   4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                            BEGINNING OF    END OF TAX
DESCRIPTION                                                   TAX YEAR         YEAR
}}}}}}}}}}}                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PREPAID EXPENSES                                                  36,160.        36,160.
DEPOSITS                                                          58,651.        18,141.
                                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE L                                94,811.        54,301.
                                                           ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE L OTHER CURRENT LIABILITIES              STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                            BEGINNING OF    END OF TAX
DESCRIPTION                                                   TAX YEAR         YEAR
}}}}}}}}}}}                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
UNMATCHED RECEIPTS                                               274,849.       224,849.
RESERVE FOR REFUNDS AND RETURNS                                    9,577.         9,027.
ACCRUED EXPENSES                                                  42,221.        84,910.
OTHER CURRENT LIABILITIES                                         47,242.        51,642.
                                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE L                               373,889.       370,428.
                                                           ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




      Case: 20-30310   Doc# 3   Filed: 03/31/20                      STATEMENT(S)
                                                  Entered: 03/31/20 12:44:38 Page 582,of 3,
                                                                                         67 4, 5
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE M-1 EXPENSES RECORDED ON BOOKS           STATEMENT   6
                               NOT DEDUCTED ON RETURN
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                        AMOUNT
}}}}}}}}}}}                                                                    }}}}}}}}}}}}}}
ALLOWANCE FOR BAD DEBT - CY                                                            4,957.
RESERVE FOR REFUNDS - CY                                                               9,027.
ACCRUED EXPENSES - CY                                                                 84,910.
                                                                               }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE M-1                                                  98,894.
                                                                               ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 100/100W, SCHEDULE M-1   DEDUCTIONS IN RETURN NOT           STATEMENT   7
                            CHARGED AGAINST BOOK INCOME
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                        AMOUNT
}}}}}}}}}}}                                                                    }}}}}}}}}}}}}}
ALLOWANCE FOR BAD DEBT - PY                                                            4,957.
RESERVE FOR REFUNDS - PY                                                               9,577.
ACCRUED EXPENSE - PY                                                                  42,221.
                                                                               }}}}}}}}}}}}}}
TOTAL TO FORM 100/100W, SCHEDULE M-1                                                  56,755.
                                                                               ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 3805Q                  PRIOR YEAR NOLS                      STATEMENT   8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

(A)   (B) CODE    (C)TYPE OF NOL        (F) AMOUNT USED (G)AVAILABLE           (H) CARRYOVER
YEAR (D) LOSS     (E)C/O AMOUNT         IN CURRENT YEAR    BALANCE             TO NEXT YEAR
}}}} }}}}}}}}}}}} }}}}}}}}}}}}}}        }}}}}}}}}}}}}} }}}}}}}}}}}}}           }}}}}}}}}}}}}
2009 4763             NB
         613,792.        571,186.                       0.                0.         571,186.
2010 4763             NB
         946,979.        946,979.                       0.                0.         946,979.
2011 4763             NB
         210,592.        210,592.                       0.                0.         210,592.
2012                  GEN
         497,940.        497,940.                       0.                0.         497,940.
2013                  GEN
         122,708.        122,708.                       0.                0.         122,708.
2015                  GEN
         254,730.        254,730.                       0.                0.         254,730.
2016                  GEN
         860,628.        860,628.                       0.                0.         860,628.
2017                  GEN
       2,064,567.     2,064,567.                    0.                    0.       2,064,567.
                  }}}}}}}}}}}}}}        }}}}}}}}}}}}}}                         }}}}}}}}}}}}}}
TOTALS                5,529,330.                    0.                             5,529,330.
                  ~~~~~~~~~~~~~~        ~~~~~~~~~~~~~~                         ~~~~~~~~~~~~~~




       Case: 20-30310   Doc# 3   Filed: 03/31/20                          STATEMENT(S)
                                                   Entered: 03/31/20 12:44:38  Page 59 of 6,
                                                                                          67 7, 8
  PUBLIC BIKES, INC.                                                      3648
  }}}}}}}}}}}}}}}}}}                                                }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 3805Q                    PRIOR YEAR AMT NOL                 STATEMENT   9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

(A)   (B) CODE      (C)TYPE OF NOL           (F) AMOUNT USED (G)AVAILABLE            (H) CARRYOVER
YEAR (D) LOSS       (E)C/O AMOUNT            IN CURRENT YEAR    BALANCE              TO NEXT YEAR
}}}} }}}}}}}}}}}}}} }}}}}}}}}}}}}}           }}}}}}}}}}}}}} }}}}}}}}}}}}}            }}}}}}}}}}}}}}
2011                  GEN
           208,946.       170,381.                            0.                0.          170,381.
2012                  GEN
           519,951.       519,951.                            0.                0.          519,951.
2013                  GEN
           162,691.       162,691.                            0.                0.          162,691.
2015                  GEN
           253,921.       253,921.                            0.                0.          253,921.
2016                  GEN
           859,683.       859,683.                            0.                0.          859,683.
2017                  GEN
         2,072,004.     2,072,004.                       0.                     0.       2,072,004.
                    }}}}}}}}}}}}}}           }}}}}}}}}}}}}}                          }}}}}}}}}}}}}}
TOTAL                   4,038,631.                       0.                              4,038,631.
                    ~~~~~~~~~~~~~~           ~~~~~~~~~~~~~~                          ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 3885                       DEPRECIATION                     STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

ASSET DESCRIP- DATE IN                COST OR      PRIOR                        DEPRE-
 NO.     TION    SERVICE                BASIS      DEPR        METHOD LIFE      CIATION      BONUS
}}}}} }}}}}}}}} }}}}}}}               }}}}}}}      }}}}}       }}}}}} }}}}      }}}}}}}      }}}}}
   26 WEBSITE DEVELOPMENT       -   ERP
                 01/06/16               7,607.   5,283.        SL       3.00      2,324.
   27 WEBSITE DEVELOPMENT       -   SCA
                 01/06/16               7,183.   4,988.        SL       3.00      2,195.
   28 WEBSITE DEVELOPMENT       -   SCA
                 01/06/16               1,937.   1,346.        SL       3.00         591.
   29 WEBSITE DEVELOPMENT       -   ERP
                 01/06/16               8,374.   5,815.        SL       3.00      2,559.
   30 WEBSITE DEVELOPMENT       -   IMPLEMENTATION
                 01/06/16             26,358.   18,304.        SL       3.00      8,054.
   31 WEBSITE DEVELOPMENT       -   IMPLEMENTATION
                 01/06/16             38,205.   26,531.        SL       3.00    11,674.
   32 WEBSITE DEVELOPMENT       -   TRAVELLING EXPENSES
                 12/14/15               1,972.   1,424.        SL       3.00         548.
   33 WEBSITE DEVELOPMENT       -   TRAVELLING EXPENSES
                 12/09/15               3,672.   2,652.        SL       3.00      1,020.
   34 WEBSITE DEVELOPMENT       -   SCA
                 11/25/15               4,714.   3,404.        SL       3.00      1,310.
   35 WEBSITE DEVELOPMENT       -   ERP
                 11/25/15             13,327.    9,624.        SL       3.00      3,703.
   36 WEBSITE DEVELOPMENT       -   SCA
                 10/14/15               1,474.   1,146.        SL       3.00         328.
   37 WEBSITE DEVELOPMENT       -   ERP
                 10/14/15               9,422.   7,329.        SL       3.00      2,093.




      Case: 20-30310   Doc# 3       Filed: 03/31/20   Entered: 03/31/20 12:44:38STATEMENT(S)
                                                                                   Page 60 of 679, 10
PUBLIC BIKES, INC.                                                                       3648
}}}}}}}}}}}}}}}}}}                                                                 }}}}}}}}}}
 38 WEBSITE DEVELOPMENT - ERP 25%
               09/28/15     19,375.   15,069. SL                  3.00       4,306.
 39 WEBSITE DEVELOPMENT - SCA 25%
               09/28/15     16,250.   12,640. SL                  3.00       3,610.
 40 WEBSITE DEVELOPMENT - SYSTEM IMPLEMENTATION?
               09/09/15     51,494.   41,482. SL                  3.00       10,012.
 41 WEBSITE DEVELOPMENT - SYSTEM IMPLEMENTATION?
               09/09/15     25,747.   20,740. SL                  3.00       5,007.
 42 WEBSITE DEVELOPMENT - SYSTEM IMPLEMENTATION?
               09/09/15     25,747.   20,740. SL                  3.00       5,007.
 43 WEBSITE DEVELOPMENT - DISCOVERY PHASE
               09/29/15       1,600.   1,244. SL                  3.00         356.
 44 WEBSITE DEVELOPMENT - DISCOVERY PHASE
               08/24/15       3,200.   2,578. SL                  3.00         622.
 45 WEBSITE DEVELOPMENT - DISCOVERY PHASE
               07/16/15     11,200.    9,333. SL                  3.00       1,867.
 46 WEBSITE DEV - ARDEEKA
               02/04/16       1,899.   1,266. SL                  3.00         633.
 47 WEBSITE DEV - ARDEEKA
               02/04/16       9,734.   6,490. SL                  3.00       3,244.
 48 WEBSITE DEV - ARDEEKA
               02/04/16       5,366.   3,578. SL                  3.00       1,788.
 49 WEBSITE DEV - ARDEEKA
               02/04/16       6,605.   4,404. SL                  3.00       2,201.
 50 WEBSITE DEV - SHIFT4
               02/29/16       1,950.   1,300. SL                  3.00         650.
 51 WEBSITE DEV - HANNAH HENRY
               03/08/16     10,000.    6,389. SL                  3.00       3,333.
 52 WEBSITE DEV - ARDEEKA
               03/22/16       8,460.   5,405. SL                  3.00       2,820.
 53 WEBSITE DEV - ARDEEKA
               03/22/16       7,272.   4,646. SL                  3.00       2,424.
 54 WEBSITE DEV - ARDEEKA
               03/22/16     13,544.    8,653. SL                  3.00       4,515.
 55 WEBSITE DEV - ARDEEKA
               03/22/16       4,953.   3,164. SL                  3.00       1,651.
 56 WEBSITE DEV - MOLLY MAEDA
               03/31/16       1,025.      655. SL                 3.00         342.
 57 WEBSITE DEV - AMEX
               03/31/16         582.      372. SL                 3.00          194.
 58 WEBSITE DEV - HANNAH HENRY
               04/18/16       5,000.   3,056. SL                  3.00       1,667.
 59 WEBSITE DEV - ARDEEKA
               05/24/16         316.      184. SL                 3.00          105.
 60 WEBSITE DEV - ARDEEKA
               05/24/16         402.      234. SL                 3.00          134.
 61 WEBSITE DEV - ARDEEKA
               05/24/16       5,268.   3,073. SL                  3.00       1,756.
 62 WEBSITE DEV - ARDEEKA
               05/24/16     17,653.   10,297. SL                  3.00       5,884.
 63 WEBSITE DEV - NETSUITE
               05/26/16       2,221.   1,295. SL                  3.00         740.
 64 WEBSITE DEV - AMEX
               05/31/16         585.      341. SL                 3.00          195.




    Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   STATEMENT(S)
                                                                             Page 61 of 67 10
  PUBLIC BIKES, INC.                                                                        648
  }}}}}}}}}}}}}}}}}}                                                                 }}}}}}}}}}
   65 WEBSITE DEV - ARDEEKA
                 08/12/16      25,000.   12,500.            SL       3.00       8,333.
   66 WEBSITE DEV - NETSUITE
                 09/15/16         121.       57.            SL       3.00          40.
   67 WEBSITE DEV - NETSUITE
                 09/15/16         490.      231.            SL       3.00         163.
   68 WEBSITE DEV - ARDEEKA
                 09/20/16      20,000.    9,445.            SL       3.00       6,667.
   69 WEBSITE DEV - NETSUITE
                 09/22/16         875.      414.            SL       3.00         292.
   70 WEBSITE DEV - NETSUITE
                 09/22/16         875.      414.            SL       3.00         292.
   71 WEBSITE DEV - NETSUITE
                 09/22/16       1,749.      826.            SL       3.00         583.
   72 WEBSITE DEV - ARDEEKA
                 10/11/16      14,046.    6,243.            SL       3.00       4,682.
   73 WEBSITE DEV - ARDEEKA
                 10/18/16      12,000.    5,333.            SL       3.00       4,000.
   74 WEBSITE DEV - NETSUITE
                 10/31/16       3,319.    1,475.            SL       3.00       1,106.
   75 WEBSITE DEV - FOLIO3
                 11/18/16       4,200.    1,750.            SL       3.00       1,400.
   76 WEBSITE DEV - NETSUITE
                 12/01/16       1,643.      639.            SL       3.00         548.
   77 WEBSITE DEV - FOLIO3
                 12/06/16       4,200.    1,633.            SL       3.00       1,400.
   78 WEBSITE DEV - ARDEEKA
                 12/15/16       9,875.    3,841.            SL       3.00       3,292.
   79 WEBSITE DEV - ARDEEKA
                 12/22/16       1,373.      534.            SL       3.00         458.
   80 WEBSITE DEV - FOLIO3
                 01/12/17       4,200.    1,517.            SL       3.00       1,400.
   81 WEBSITE DEV - FOLIO3
                 03/07/17       2,800.      856.            SL       3.00         933.
   82 WEBSITE DEV - FOLIO3
                 03/28/17       8,920.    2,726.            SL       3.00       2,973.
   83 WEBSITE DEV - ARDEEKA
                 03/21/17       8,033.    2,455.            SL       3.00       2,678.
   84 WEBSITE DEV - FOLIO3
                 04/18/17       1,360.      378.            SL       3.00        453.
                           }}}}}}}}}}} }}}}}}}}}                            }}}}}}}}} }}}}}}}
TOTAL TO FORM 3885            506,772. 329,741.                              143,155.
                           ~~~~~~~~~~~ ~~~~~~~~~                            ~~~~~~~~~ ~~~~~~~




       Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   STATEMENT(S)
                                                                                Page 62 of 67 10
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 63 of 67
Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 64 of 67
022
      California           3805Z      Worksheet II Income or Loss Apportionment - Enterprise Zones                2018
 Name of the enterprise zone business
PUBLIC BIKES INC
      Section A     Income Apportionment
      Use Worksheet II, Section A, if your business has net income       (a)             (b)                  (c)
      from sources within and outside an EZ.                         Total within    Total within   Percentage within an EZ
                                                                      California       an EZ         column (b) ^ column (a)
      PROPERTY FACTOR
      1 Average yearly value of owned real and tangible personal
        property used in the business (at original cost). See
        instructions for more information. Exclude property not
        connected with the business and the value of construction
        in progress.
        Inventory ~~~~~~~~~~~~~~~~~~~~~~~~
        Buildings ~~~~~~~~~~~~~~~~~~~~~~~~
        Machinery and equipment ~~~~~~~~~~~~~~~~
        Furniture and fixtures ~~~~~~~~~~~~~~~~~~
        Delivery equipment ~~~~~~~~~~~~~~~~~~~
        Land ~~~~~~~~~~~~~~~~~~~~~~~~~~
        Other tangible assets (attach schedule) ~~~~~~~~~
        Rented property used in the business.
           See instructions ~~~~~~~~~~~~~~~~~~~
        Total property values ••••••••••••••••••
      PAYROLL FACTOR
      2 Employees' wages, salaries, commissions, and other
        compensation related to business income included in
        the tax return.
        Total payroll ••••••••••••••••••••••
      3 Total percentage - sum of the percentages in column (c) •
      4 Average apportionment percentage - 1/2 of line 3.
        Enter here and on form FTB 3805Z, Side 1, line 2 •••••                                                  1.0000




839464 11-30-18

          Case: 20-30310             Doc# 3        Filed: 03/31/20   Entered: 03/31/20 12:44:38     Page 65 of 67
                 Electronic Filing PDF Attachment




Case: 20-30310   Doc# 3   Filed: 03/31/20   Entered: 03/31/20 12:44:38   Page 66 of 67
   Taxpayer: Public Bikes, Inc.
   FEIN: XX-XXXXXXX
   Taxable Year Ended: 1/31/2019


                    STATEMENT PURSUANT TO REG. 1.382-11(a) BY
          _______ Public Bikes, Inc. FEIN: 3648 ___, A LOSS CORPORATION


   The following information is submitted in accordance with Reg. 1.382-11(a):


   (1)    TESTING DATES WHICH OCCURRED DURING THE YEAR:

          N/A

   (2)    TESTING DATE ON WHICH OWNERSHIP CHANGE OCCURRED:

          N/A

   (3)    AMOUNT OF ATTRIBUTES CAUSING CORPORATION TO BE A LOSS
          CORPORATION:


           a.   Net Operating Loss Carryforward                             $5,792,153
           b.   Capital Loss Carryover                                      None
           c.   Excess Foreign Tax Carryover under IRC Sec. 904(c)          None
           d.   General Business Credit Carryforward under IRC Sec. 39      None
           e.   Minimum Tax Credit Carryover under IRC Sec. 53              None
           f.   Net Unrealized Built-In Loss                                None




Case: 20-30310     Doc# 3    Filed: 03/31/20   Entered: 03/31/20 12:44:38        Page 67 of 67
